DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second ejection plate (i.e. the another ejection plate) of claims 1 and 15 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ejection Plate for a Pipetting System.

Claim Objections
Claims 3, 8 and 17 are objected to because of the following informalities:
Claim 3 recites the limitation "the surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the bores" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the distal surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the terminus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the bores" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the distal surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that “each of the connectors is configured to effectively connect an ejection plate to another ejection plate attached to the fluid delivery device” in lines 1-3.  It is unclear if “an ejection plate” is the same ejection plate as the ejection plate recited in parent claim 2 (so that claim 15 recites a total of two ejection plates) or if is 
Claims 16 and 17 are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-5, 7, 8 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 6,589,483 issued to Maeda (“Maeda”).

As for claim 2, Maeda discloses an ejection plate capable of ejecting pipette tips from nozzles of a fluid delivery device having ejection rods, which ejection plate comprises:

an array of bores (see Fig. 8), each of the bores terminating at each of the opposing plate member surfaces (see Figs. 7, 8); and
connectors (121) each in association with a surface of the ejection plate (see Fig. 7), each of which connectors is configured to effectively connect the ejection plate (123) to an ejection rod (119) of a fluid delivery device or each of which connectors is configured to effectively connect the ejection plate to another ejection plate attached to a fluid delivery device.

As for claim 3, Maeda discloses that a surface of each of the bores is not a vertical surface extending from one plate member surface to the other plate member surface (see Fig. 7, in which the bores in 123 are larger at the top than at the bottom).

As for claim 4, Maeda discloses that the surface of each of the bores comprises a first surface member (portion of 123 defining the top of the bore) extending from, and is substantially vertical to, one of the plate member surfaces and a second surface member (portion of 123 defining the bottom of the bore) extending from, and is substantially vertical to, the other plate member surface, which first surface member defines a cylindrical void having a diameter larger than the diameter of a cylindrical void defined by the second surface member (i.e. the top of the bore is larger than the bottom in Fig. 7).



As for claim 7, Maeda discloses that the surface of each of the bores comprises a surface member (i.e. the interior surface of the bore hole) extending from, and substantially vertical to (i.e. vertically into the bore), one of the plate member surfaces.

As for claim 8, Maeda discloses that the surface of each of the bores is configured to fit around a sealing zone of a nozzle (99, 101) projecting from a head component (97) of the fluid delivery device (see Figs. 7, 8).

As for claim 15, Maeda discloses that each of the connectors (121) is configured to effectively connect an ejection plate (123) to another ejection plate (97) attached to the fluid delivery device, wherein the another ejection plate (97) attached to the fluid delivery device is a second ejection plate (97) and the ejection plate (123) is a first ejection plate (123).

As for claim 16, Maeda discloses that the first ejection plate (123) is distal to the second ejection plate (97) in the fluid delivery device (see Fig. 7).

As for claim 17, Maeda discloses that terminus of bores (around 99) at a distal surface of the second ejection plate (97) attached to the fluid delivery device have a .

Claims 2, 9 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2004/0149015 by Hansen et al. (“Hansen”).

As for claim 2, Hansen discloses an ejection plate capable of ejecting pipette tips from nozzles of a fluid delivery device having ejection rods, which ejection plate comprises:
a plate member (312) comprising two opposing plate member surfaces (top and bottom of 312);
an array of bores (see Fig. 5), each of the bores terminating at each of the opposing plate member surfaces; and
connectors (310A, 310B) each in association with a surface of the ejection plate, each of which connectors is configured to effectively connect the ejection plate to an ejection rod of a fluid delivery device or each of which connectors (310A, 310B) is configured to effectively connect the ejection plate (312) to another ejection plate (306; see Fig. 5) attached to a fluid delivery device.

As for claim 9, Hansen discloses:
risers (“riser” in annotated Fig. 3 below) extending from one of the opposing plate member surfaces; and


As for claim 14, Hansen discloses that each of which connectors (310A, 310B) in association with the ejection plate is configured to effectively connect the ejection plate to an ejection rod (304) of the fluid delivery device.

As for claim 15, Hansen discloses that each of the connectors (310A, 310B) is configured to effectively connect an ejection plate (312) to another ejection plate (306) attached to the fluid delivery device, wherein the another ejection plate (306) attached to the fluid delivery device is a second ejection plate (306) and the ejection plate (312) is a first ejection plate (312).

As for claim 16, Hansen discloses that the first ejection plate (312) is distal to the second ejection plate (306) in the fluid delivery device (see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 2, 8 and 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 7,189,369 issued to Higuchi (“Higuchi”).

As for claim 2, Higuchi discloses an ejection plate capable of ejecting pipette tips from nozzles of a fluid delivery device having ejection rods, which ejection plate comprises:
a plate member (20) comprising two opposing plate member surfaces (top of 20 and bottom of 20 in Fig. 4);
an array of bores (20a), each of the bores terminating at each of the opposing plate member surfaces; and
a connector (19) in association with a surface of the ejection plate, which connector (19) is configured to effectively connect the ejection plate (20) to an ejection rod (25) of a fluid delivery device or each of which connectors is configured to effectively connect the ejection plate to another ejection plate attached to a fluid delivery device.
	Higuchi does not disclose more than one connector.  Instead, Higuchi discloses a single connector (19) to effectively connect the ejection plate (20) to an ejection rod (25) of a fluid delivery device (see Fig. 4).
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the ejection plate of 

As for claim 8, Higuchi as modified above discloses that a surface of each of the bores is configured to fit around a sealing zone (exterior of 18) of a nozzle (18) projecting from a head component of the fluid delivery device (see Fig. 4).

As for claim 10, Higuchi as modified above discloses that each of the connectors (19) in association with the ejection plate is configured for tool-free connection (i.e. 19 is a magnet; col. 4, lines 47-54).

As for claim 11, Higuchi as modified above discloses that the tool-free connection is a magnetic connection (col. 4, lines 47-54).

As for claim 12, Higuchi as modified above discloses that the connector (19) comprises a magnetizable material (col. 4, lines 47-54).

As for claim 13, Higuchi as modified above discloses that the connector (19) comprises a magnetized material (col. 4, lines 47-54).

As for claim 14, Higuchi as modified above discloses that each of which connectors (19) in association with the ejection plate (20) is configured to effectively .

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,589,483 issued to Maeda (“Maeda”).

As for claim 6, Maeda discloses the ejection plate of claim 3 (see the rejection of claim 3 above), including that the surface of each of the bores comprises an angled surface member (i.e. the interior surface of each bore is the angled surface member).
Maeda does not discloses that the surface of each of the bores comprises an angled surface member, which angled surface member is disposed at an angle greater than about 90 degrees and less than about 180 degrees with respect to a plate member surface.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to dispose the angles of Maeda to be between 90 degrees and 180 degrees because Applicant has not disclosed that disposing the angles between 90 degrees and 180 degrees provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Maeda’s bores and Applicant’s invention to perform equally well with either the angle disclosed by Maeda or the claimed angle because both angles would perform the same function of connecting a pipette tip to a nozzle while allowing the pipette tip to be ejected by the ejection plate.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent Application Publication 2009/0114574 by Deggerdal et al. (“Deggerdal”) is cited for all that it discloses including a plate member, an array of bores and connectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853